                                 UNITED STATES
               Case 1:16-cv-09517-LAK-KHP      DISTRICT
                                          Document 172 COURT
                                                        Filed 12/19/18 Page 1 of 1
                                SOUTHERN DISTRICT OF NEW YORK

        Request for the production of a transcript from an electronic recording
                                 Send one request per completed form to:

       etranscripts@nysd.uscourts.gov
Transcripts from an electronic record are generated by a Court Approved Transcriber, NOT the Southern
District Court Reporters. The transcript will be delivered to your office and you will be invoiced directly by
the transcriber. Submission of this form constitutes an agreement to pay for the transcription services
described herein. This form should not be submitted for the purpose of obtaining a price estimate.
NOTE: CJA requests require prior approval by submitting an Auth-24 document in the CJA eVoucher
System. If granted, the attorney then submits the etranscripts order form (indicate CJA Request).
Upon notification from the transcriber, the attorney will create a CJA 24 Voucher in the eVoucher system.


                               Today’s Date:

Case
Caption
       DOCKET NUMBER               DATE OF THE HEARING                              JUDGE’S NAME



                                       INDICATE SERVICE:
                                          (prices listed are per page)
1 - 3 business days        7 days                      14 days                      30 days
$6.66                      $5.34                       $4.68                        $4.02

  Your Name


  Firm Name


    Address


   City, State
                                                                         Zip Code
    Telephone
    Number
     E-mail
     Address
